In re: Southern Land Title Corporation and Ole Square Corporation applying for writs of certiorari, prohibition, mandamus and for a stay order.
Writs refused. There appears no error in the judgment complained of.
FOURNET, C. J., thinks a writ should be granted and will assign reasons in support thereof. (See dissent attached.)
HAMLIN, J., is of'the opinion that a writ should be granted in order to determine whether the ordinance has or has not been unconstitutionally applied. (
*230SANDERS, J., is of the opinion that writ should be granted.